DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment was received on 1/28/21 and has been entered and made of record. Currently, claims 1-20 are pending, of which claims 16-20 are newly added.

Response to Arguments

Applicant's arguments filed 1/28/21 have been fully considered but they are not persuasive. 
The applicant asserts Ray (US 2009/0295872) and Fuji (US 6,299,277) do not teach or suggest a self-contained remote printer control device set forth in claims 1 and 9. The Examiner respectfully disagrees as the combination of Ray and Fujii do disclose the features of claims 1 and 9. Particularly, Ray discloses an external supply source 315 that can be removably attached to printbar 341 (Fig. 5, paras 64-69). Ray specifically states that power is provided from the external power source 320, via a supply line 372, for removable connection to housing 360, via ports 370 and 364. As such, external supply source is deemed a self-contained unit deployable at a location of any of multiple printers as it is removably connected to a printbar. Fuji discloses transitioning to backup battery power when main power is turned off or interrupted. The current claim language does not does not specify what is meant by “operational .

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 9-13, and 16-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ray et al. (US 2009/0295872) in view of Fujii (US 6,299,277).
Regarding claim 1, Ray discloses a remote printer control device comprising: 
a self-contained unit deployable at a location of any of multiple printers (see Fig. 5 and paras 64-69, external supply source 315 can be removably attached to printbar 341, power is provided from the external power source 320, via a supply line 372, for removable connection to housing 360, via ports 370 and 364), the self- contained unit comprising
a power supply (see Fig. 5 and paras 64-65, external supply source 315 contains a power source 320); 
a power interface to provide power from the power supply to a printbar and a controller to interface with, and control, the printbar (see paras 64-65 and 73-74, external power source 320 supplies power to power distribution module 400 that in turn supplies power to printbar 341).
Ray does not disclose expressly provide power from the power supply to a printbar when an operational power supply for a printer in which the printbar is installed is disengaged.
Fujii discloses  a power supply (see Fig. 2, power supply 40) and

Regarding claim 9, Ray discloses a remote printer control device comprising: 
a power supply to provide power to the remote printer control device and a printbar of a printer (see Fig. 5 and paras 64-65, external supply source 315 contains a power source 320); 
a power converter to determine power specifications of the printbar to which the remote printer control device is coupled (see external power source 320 supplies power to power distribution module 400 that in turn supplies power to printbar 341); 
a power interface to provide power from the power supply to the printbar and a controller to interface with, and control, the printbar when the operational power supply for the printer is disengaged (see paras 64-65 and 73-74, external power source 320 supplies power to power distribution module 400 that in turn supplies power to printbar 341); and 
a user interface to facilitate control over the printbar (see Fig. 1 and para 43, input 26 can be a touch screen which is a user interface).
Ray does not disclose expressly a power converter to determine power specifications of the printbar to which the remote printer control device is coupled; and a power interface to provide power from the power supply to the printbar when an operational power supply for the printer is disengaged, which power is based on the determined power specifications of the printbar.
Fujii discloses a power supply (see Fig. 2, power supply 40); and
to provide power from the power supply to the printbar when an operational power supply for the printer is disengaged (see Fig. 2, col 6 lines 52-65, col 8 lines 21-35, and col 10 
Regarding claim 16, Ray discloses a remote printer control device comprising: 
a power supply (see Fig. 5 and paras 64-65, external supply source 315 contains a power source 320); 
a power interface to interface the remote printer control device with a service board or a specific individual printbar of the printer to provide power to and control of that specific individual printbar (see Figs. 5-8 and paras 64-65, 67, and 73-74, external power source 320 supplies power to power distribution module 400 that in turn supplies power to printbar 341, each individual printbar 341 contains an array of printheads 343 and each printhead is supplied power from the external print source 320 via power distribution module 400).
Ray does not disclose expressly provide power from the power supply to a printbar when an operational power supply for a printer in which the printbar is installed is disengaged.
Fujii discloses  a power supply (see Fig. 2, power supply 40) and
provide power from the power supply to a printbar when an operational power supply for a printer in which the printbar is installed is disengaged and a controller to interface with, and control, the printbar when the operational power supply for the printer is disengaged (see Fig. 2, col 6 lines 52-65, col 8 lines 21-35, and col 10 lines 42-52, when main power supply is turned off or interrupted for some reason battery power supply can take over and supply power to the printing blocks).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the battery backup power supply, as described by Fujii, with the system of Ray.
The suggestion/motivation for doing so would have been ensure the thickened ink can be removed without any problem thereby enabling the ink jet printer to preserve the ability to permit the use of the printer immediately as desired by the user (col 5 lines 20-25 of Fujii).
1, 9, and 16.

Regarding claim 2, Ray further discloses wherein control of the printbar comprises placing the printbar in a desired state (see paras 31, 34-35, and 44, controller 28 places the printbar in a desired state, such as a printing state, the controller 28 controls the actuator 35 to lower the main support which lowers individual printbars 41 and also generates additional control signals directing the deposit of a printing material upon web 30).  
Regarding claim 3, Ray further discloses wherein control of the printbar comprises manipulating individual motors coupled to the printbar (see paras 64-65, 67, and 73-74, each individual printbar 341 contains an array of printheads 343 and each printhead is supplied power from the external print source 320 via power distribution module 400).  
Regarding claim 4, Ray further discloses wherein the controller and the power interface selectively couple to corresponding interfaces on a service board that is uniquely paired with a particular printbar (see Figs. 5-8 and paras 64-65, 67, and 73-74, external power source 320 supplies power to power distribution module 400 that in turn supplies power to printbar 341, each individual printbar 341 contains an array of printheads 343 and each printhead is supplied power from the external print source 320 via power distribution module 400).  
Regarding claim 5, Ray further discloses wherein the remote printer control device is separate from the printer to which it is coupled (see Fig. 5 and paras 64-65, external supply source 315 is attachably/detachably coupled to printbar 341).
Regarding claim 10, Fujii further discloses wherein control of the printbar comprises placing the printbar in a capped state (see col 8 lines 15-20 and col 12 lines 28-40, head cap 24 is brought into contact with print head 21).  
Regarding claim 11, Fujii further discloses wherein the printbar in a page-wide printbar (see Fig. 1 and col 6 lines 1-19, print block 20 is a page wide printbar).  
12, Ray further discloses wherein the remote printer control device is interchangeable between different printers (see Fig. 5 and para 65, external supply source 315 is attachably/detachably coupled to printbar 341).  
Regarding claim 13, Ray further discloses wherein the remote printer control device is interchangeable between, and individually controls, different printbars at different points in time (see Fig. 5 and paras 65 and 67, external power source 320 supplies power to power distribution module 400 that in turn supplies power to printbar 341, each individual printbar 341 contains an array of printheads 343 and each printhead is supplied power from the external print source 320 via power distribution module 400, external supply source 315 is attachably/detachably coupled to printbar 341, external supply source 315 can be coupled to different printbars).
Regarding claim 17, Ray further discloses an interface to interface the remote printer control device with a service board for a specific individual printbar of the printer to provide power to and control of that specific individual printbar (see Figs. 5-8 and paras 64-65, 67, and 73-74, external power source 320 supplies power to power distribution module 400 that in turn supplies power to printbar 341, each individual printbar 341 contains an array of printheads 343 and each printhead is supplied power from the external print source 320 via power distribution module 400).  
Regarding claim 18, Ray further discloses wherein the controller is to provide control of a service shuttle motor of the printbar (see paras 29-30, actuator 35 may comprise one or more cams driven by one or more motors, movement of support 42 by actuator 35 may be guided by one or more guide rods, tracks or other guide structures).  
Regarding claim 19, Fujii further discloses wherein the controller is to provide control of a service wipe cassette motor of the printbar (see Fig. 1 and col 5 line 61-col 6 line 19, printing block 20 is responsible for flushing).  
20, Ray further discloses a selector to indicate a type of the printer containing the printbar with which the controller is interfaced (see Figs. 5-8 and paras 64-69 and 73-84, external supply source 315 can be removably attached to printbar 341, specifically to modules 350, 400, 430, and 460, each with control of power, fluid, and data for controlling printbar 341).


Claims 14-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ray and Fujii as applied to claim 16 above, and further in view of Yamaguchi et al. (US 2008/0310904).
Regarding claim 14, Ray discloses 
a processor (see Fig. 1 and paras 44-45, controller 28 comprises one or more processing units and associated memories configured to generate control signals); 
a machine-readable storage medium coupled to the processor; and an instruction set, the instruction set being stored in the machine- readable storage medium to be executed by the processor (see Fig. 1 and paras 44-45, controller 28 comprises one or more processing units and associated memories configured to generate control signals), wherein the instruction set comprises: 
instructions to provide power to the remote printer control device and the printbar based on the determined power specifications for the printbar; and instructions to control the printbar based on the determined control operations available for the printbar (see paras 64-65 and 73-74, external power source 320 supplies power to power distribution module 400 that in turn supplies power to printbar 341).
Ray and Fujii do not disclose expressly instructions to determine power specifications and control operations available for a printbar of a printer coupled to the remote printer control device.
9 corresponding to the "dry battery", "AC adaptor", and "AC power supply" of the "drive power supply", in order to perform printing onto the film tape 51 accommodated in the tape cassette 21).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the power specifications, as described by Yamaguchi, with the system of Ray and Fujii.
The suggestion/motivation for doing so would have been prevent over powering and damaging a printhead or under powering a printhead thereby failing to obtain and desired print job.
Therefore, it would have been obvious to combine Yamaguchi with Ray and Fujii to obtain the invention as specified in claims 14.

Regarding claim 15, Ray further discloses wherein the instruction set further comprises instructions to provide at least one of updates and commands to the service board of the specific individual printbar (see Figs. 5-8 and paras 64-65, 67, and 73-74, external power source 320 supplies power to power distribution module 400 that in turn supplies power to printbar 341, each individual printbar 341 contains an array of printheads 343 and each printhead is supplied power from the external print source 320 via power distribution module 400).

Claims 6-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ray and Fujii as applied to claim 1 above, and further in view of Yamaguchi.
6, Ray and Fujii does not disclose expressly a database of power specifications and control operations for multiple printers.
Yamaguchi discloses a database of power specifications and control operations for multiple printers (see Fig. 20 and paras 248-253 and 259, the print control parameters include print control information for controlling electric conduction to the individual heating elements of the thermal head 9 corresponding to the "dry battery", "AC adaptor", and "AC power supply" of the "drive power supply", in order to perform printing onto the film tape 51 accommodated in the tape cassette 21).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the power specifications, as described by Yamaguchi, with the system of Ray and Fujii.
The suggestion/motivation for doing so would have been prevent over powering and damaging a printhead or under powering a printhead thereby failing to obtain and desired print job.
Therefore, it would have been obvious to combine Yamaguchi with Ray and Fujii to obtain the invention as specified in claims 6.

Regarding claim 7, Yamaguchi further discloses a selector to: indicate a printer type that the remote printer control device is coupled to; and 14WO 2019/013797PCT/US2017/041897retrieve, from the database, the power specifications and control operations for the printer that the remote printer control device is coupled to (see Fig. 20 and paras 248-253 and 259, the print control parameters include print control information for controlling electric conduction to the individual heating elements of the thermal head 9 corresponding to the "dry battery", "AC adaptor", and "AC power supply" of the "drive power supply", in order to perform printing onto the film tape 51 accommodated in the tape cassette 21).  
8, Yamaguchi further discloses wherein the selector is a mechanical selector (see Fig. 3 and para 259, a print head is manually inserted into the printer that is then read to determine power specification).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408.  The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARK R MILIA/             Primary Examiner, Art Unit 2677